Exhibit 10.2

Infinera Corporation

Executive Clawback Policy

This Policy is adopted and approved by the Compensation Committee of the Board
of Directors (the “Committee”) of Infinera Corporation (the “Company”) effective
as of January 14, 2013, and applies to cash incentive payments and equity
compensation awards (each an “Incentive Payment”) provided to Section 16
officers and directors of the Company under any applicable Company incentive
plan. In the event of fraud or intentional misconduct of a Section 16 officer or
director, the Compensation Committee may seek:

 

  (a) repayment of any cash incentive payment;

 

  (b) cancellation of unvested, unexercised or unreleased equity incentive
awards; and

 

  (c) repayment of any compensation earned on previously exercised or released
equity incentive awards,

where such payments, equity incentive awards and/or compensation earned on
previously exercised or released Incentive Payments was predicated on financial
results that were augmented by such fraud or intentional misconduct (the “Excess
Compensation”), whether or not such activity resulted in a financial
restatement.

The Committee shall have sole discretion under this Policy, consistent with any
applicable statutory requirements, to seek reimbursement for any Excess
Compensation paid or received by the Section 16 officer or director for up to a
twelve month period prior to the date of the Committee action to require
reimbursement of the Excess Compensation.

Further, following a restatement of the Company’s financial statements, the
Company shall recover any compensation received by the Chief Executive Officer
and Chief Financial Officer that is required to be recovered by Section 304 of
the Sarbanes-Oxley Act of 2002.

For purposes of this Policy, Excess Compensation will be measured as the
positive difference, if any, between the compensation earned by a Section 16
officer or director and the compensation that would have been earned by
Section 16 officer or director had the fraud or intentional misconduct not
occurred.

For purposes of this Policy, “intentional misconduct” means embezzlement, gross
negligence or deliberate disregard of Company rules resulting in significant
monetary loss, damage or injury to the Company.